UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2053



DAWN FIGMAN,

                                            Plaintiff - Appellant,

          versus


POWERS, Police Chief; OFFICER DOWNEY; MR.
ANDERSON; CITY OF FREDERICKSBURG, VIRGINIA;
MARY WASHINGTON COLLEGE,

                                           Defendants - Appellees.



                            No. 03-2109



DAWN FIGMAN,

                                            Plaintiff - Appellant,

          versus


POWERS, Police Chief; OFFICER DOWNEY; MR.
ANDERSON; CITY OF FREDERICKSBURG, VIRGINIA;
MARY WASHINGTON COLLEGE,

                                           Defendants - Appellees.
                            No. 03-2207



DAWN FIGMAN,

                                              Plaintiff - Appellant,

          versus


POWERS, Police Chief; OFFICER DOWNEY; MR.
ANDERSON; CITY OF FREDERICKSBURG, VIRGINIA;
MARY WASHINGTON COLLEGE,

                                           Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Richmond. Henry E. Hudson, District Judge.
(CA-03-536)


Submitted:   December 11, 2003         Decided:   December 19, 2003


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dawn Figman, Appellant Pro Se. Jennifer Lee Parrish, ROBERTS, ASHBY
& PARRISH, Fredericksburg, Virginia; James Christian Stuchell,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Dawn Figman appeals the district court’s orders denying her

second motion for leave to amend her civil rights complaint,

granting defendants’ motions to dismiss the complaint, and denying

her motion for a new trial. We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.   See Figman v. Powers, No. CA-03-536 (E.D. Va.

July 29, 2003; Aug. 8, 2003 & Aug. 27, 2003). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 3